Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2019

                                    No. 04-18-00455-CV

                                     EX PARTE V.T.C.


                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-06739
                      Honorable Solomon Casseb III, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

      Because the panel has issued a different opinion, the motion for en banc reconsideration
is DENIED AS MOOT.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court